Citation Nr: 1730495	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-21 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a bilateral hearing loss disability. 



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1955 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's case has been advanced on the Board's docket based on his age, pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his August 2012 substantive appeal (VA Form 9), the Veteran requested a hearing before a member of the Board at the local VA office.  In February 2015 correspondence, the Veteran withdrew his request for a Board hearing, and asked that his claim be decided on the evidence of record.  Most recently however, in a December 2015 Statement of Accredited Representative (VA Form 646), the Veteran's representative specifically referenced the Veteran's prior request for a hearing on his August 2012 VA Form 9, and noted that he has "contacted the [V]eteran and he confirmed to me that he still wants a BVA hearing."  The Veteran's representative continued to note that "[a]ll further arguments and contentions on his behalf will be presented at the designated time and place of the requested hearing."  As no hearing has been scheduled, the issues must be remanded to afford the Veteran his requested hearing.




	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

A Travel Board hearing should be scheduled for the Veteran in connection with his appeal.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




